—Order unanimously affirmed without costs. Memorandum: We agree with Family Court that petitioner met his burden of proving by clear and convincing evidence that respondent, by reason of mental illness, is presently and for the foreseeable future unable to provide proper and adequate care for her children (see, Social Services Law § 384-b [4] [c]; Matter of Norma Jean H., 179 AD2d 759, lv denied 79 NY2d 758; Matter of Denise Emily K., 154 AD2d 596, lv denied 75 NY2d 707). The court-appointed psychiatrist testified that respondent, who was previously hospitalized for psychotic behavior, suffers from a serious mental illness, schizophrenia, which cannot be overcome, and which greatly impairs her judgment to the extent that her children would be in danger if they were returned to her. The psychiatrist opined without *1035limitation that respondent is unable to provide proper and adequate care for her children presently and would be unable to do so in the foreseeable future. Respondent’s psychologist agreed that respondent suffers from a mental illness and is presently unable to parent her children, but testified that she may be able, in the foreseeable future, to provide proper and adequate care for them with additional support services, parenting education programs, and therapy. He also conceded, however, that, even if that assistance were provided, respondent may not be able to provide the requisite level of care for her children.
Because the petition was granted on the grounds of mental illness, no separate dispositional hearing was required (see, Matter of Denise Emily K., supra, at 598). (Appeal from Order of Onondaga County Family Court, Hedges, J. — Terminate Parental Rights.) Present — Green, J. P., Pine, Lawton, Fallon and Davis, JJ.